           Case 2:21-cv-01271-GMN-NJK Document 7 Filed 08/31/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   PRISCELLA SAINTAL-BOWMAN, et al.,
                                                          Case No.: 2:21-cv-01271-GMN-NJK
 9          Plaintiffs,
                                                                         Order
10   v.
11   NATAN SHAWN BARASHY, et al.,
12          Defendants.
13         Because the Court granted Plaintiffs’ request to proceed in forma pauperis, the Court
14 screened the complaint pursuant to 28 U.S.C. § 1915. Docket No. 6. The Court found that
15 Plaintiffs’ complaint was deficient. Id. at 2-4. As a result, the Court dismissed Plaintiffs’
16 complaint and granted Plaintiffs leave to amend the complaint, requiring that an amended
17 complaint be filed no later than August 25, 2021. Id. at 5. To date, the Court has not received an
18 amended complaint or any request to extend the deadline for filing one. The Court will grant
19 Plaintiffs one final opportunity to amend their complaint.
20         Accordingly, the Court ORDERS that any amended complaint must be filed no later than
21 September 30, 2021. Failure to comply with this order will result in the recommended dismissal
22 of this case.
23         Dated: August 31, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                   1
